Title: From Alexander Hamilton to Jeremiah Olney, 29 March 1792
From: Hamilton, Alexander
To: Olney, Jeremiah


Treasury Department, March 29, 1792. “There is due to William Peck, Marshall for the District of Rhode Island upon a settlement made at the Treasury, the sum of two thousand, one hundred & five Dollars and twelve Cents, which sum I request you will pay to the said Marshall.… This transaction is of course not to be brought into your accounts, but merely to be noted at foot of your weekly return.”
